Order, Supreme Court, New York County (Ellen Gesmer, J.), entered January 3, 2012, which, to the extent appealed from as limited by the briefs and the stipulation of the parties, denied *542defendant’s cross motion for an award of interim counsel and expert fees, unanimously affirmed, without costs.
The court reviewed the financial circumstances of both parties as well as all the other circumstances of the case, and properly determined that interim fees were unwarranted (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). Indeed, the record shows that the parties’ financial circumstances were comparable, as they had no marital assets and were both gainfully employed with the financial means to pay their own attorneys (see Cvern v Cvern, 198 AD2d 197, 198 [1993]). Moreover, the court properly found that defendant had contributed only minimally to the care of the parties’ child. Concur — Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.